DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments, filed January 14, 2021, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Response to Amendment

The declaration under 37 CFR 1.132 filed January 14, 2021 is insufficient to overcome the rejection of the pending claims for the lack of written description for the full scope of the claims and art rejections based upon Zhang et al. (J Biomed Optics, 2013; Zhang-2013) in view of Chang et al. (Langmuir, 2009) as set forth in the last Office action because:  the declaration does not provide sufficient evidence of possession of the full scope of the claimed invention at the time of filing and that the methods in the combined prior art do not have the features relied upon.
The declaration states that specification as filed indicates that generation of more than one vapor bubble from the same particles requires a sufficiently high melting temperature; efficient light absorption and selection of the appropriate fluence for the irradiation.  High melting temperatures are crucial for the claimed function. Graphene 
These statements are unpersuasive. The statements as to the required structure and function were not adequately laid out in the specification as filed and the declaration does not establish that the necessary features were sufficiently described in the declaration as filed. The specification states at ¶ [0013] that “[i]t is an advantage of embodiments of the present invention that the nano- or microparticles show the advantage of combining a very high melting temperature with the quality of efficiently absorbing radiation, e.g. laser light”. This statement and the limited example do not present adequate guidance as to what “very high” melting points are that might make a material suitable for the present invention. There is an almost 3,500 K difference between the materials indicated as suitable and not suitable for this function, but what constitutes a “sufficiently” high melting temperature has not been established in either the specification as filed or in the declaration. The melting temperature of graphene was not reported that could potentially provide more information of insufficient and sufficient melting temperatures. The claimed particles comprise graphene-oxide, graphene, carbon nanotubes or carbon dots, which encompasses many materials beyond micro- 
It is not clear if the materials in the figures 1 – 6 of the appendix were altered in any way as the materials used in the claims must comprise nano- or micro-particles that include such materials but other materials can be present that might alter the melting temperature and/or absorption characteristics. No copies of the references from which the figures might have been taken have been provided so the evidentiary value of the data in the appendix is greatly limited by the failure to provide copies of the articles and citation to where the information is presented in each article. Without a legible copy of each cited non-patent literature publication or that portion which caused it to be listed being provided, the exact materials tested and the properties of the material cannot be ascertained. A copy of the article corresponding to the DOI in figure 1, Kalili (New J Chem, 2016) and the supplementary information, was accessible and is attached to this action. While it appears that figure 1 showing the absorption characteristics was present in the supplementary information of this paper, a review of the paper did not find any indication of the determination of the melting point of graphene oxide, stated to be 5,000 K. Page 2551, col 2, ¶ 1 indicates that melting points were determined in open 
The declaration also states that the fluence may differ for specific particles but Figure 4 demonstrates how the laser fluence for the graphene quantum dots can be determined. It is clear from this the examples and this figure in particular that a laser fluence of greater than at least 20 mJ/cm2 is required to generate vapor bubbles in the claimed embodiments. An additional example is provided in figure 7 of the appendix with carbon nanotubes showing generation of bubbles from the same particles. 
These statements are unpersuasive. The section of the specification cited to support the selection of the appropriate fluence for the irradiation states that through experimentation, one of skill in the art can determine the laser fluence for specific particles. However, such statements are insufficient to demonstrate possession of the claimed invention. An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed (MPEP 2163). A description which renders the claim invention obvious does not satisfy the written description requirement (p 1172, Ariad v. Eli Lilly, 598 F3d 1336, 94 USPQ2d Lockwood v. Am. Airlines). The instant specification as filed does not provide sufficient disclosure of the stated critical feature(s) of the invention, such as what constitutes a sufficiently high melting temperature, to demonstrate possession of the full scope of carbon-based nano- or micro-particles comprising any or a combination of graphene oxide, graphene, carbon nanotubes or carbon dots and the necessary irradiation conditions that provide for the generation of multiple vapor bubbles from the same particle in a biological system to deliver compounds into such cells and/or kill cells and/or local alter or disrupt a microbiological film as required by the instant claim. While every species within the genus need not be disclosed, the disclosed examples and lack of structure-function relationship mean that the disclosed species are not a representative number of species that could establish possession of the whole genus.
As to the art rejections, the declaration states that none of the references appears to demonstrate or otherwise consider application of a laser pulse < 20 ns at a fluence greater than 20 mJ/cm2 to carbon based nano- or micro-particles comprising any or a combination of graphene oxide, graphene, carbon nanotubes or carbon dots. Gold nanoparticles are not sufficiently stable to allow generation of a second bubble and those skilled in the art considering Zhang would not consider application of fluence greater than 20 mJ/cm2 due to safety concerns and/or destruction of the nanoparticles. Vapor bubble formation as claimed requires reaching a critical temperature of water and according to the claimed method, pulsed irradiation (<10 ns) is an efficient way to perform the heating.
These statements are unpersuasive. While no single reference may explicitly disclose all of the claimed elements, the combined teachings of prior art and the 4 (10,000) mJ/cm2 in combination with a biological system (see p 17 – 18 of August 14, 2020 Office Action) in combination with cells in photoacoustic method. The fluence used in Zhang were just under the lower limit of 20 mJ/cm2 and the conclusory statements of record do not establish the criticality of the lower limit of the fluence. Such values are also at the bottom end of the range for gold and magnetic nanoparticles used by Galanzha that goes as high as 10,000 mJ/cm2, which is significantly over the 20 mJ/cm2 lower limit present in almost all of the claims under examination. Only claim 33 contains any limitations on the pulse duration. How figure 7 established the production of multiple vapor bubbles from the same particle as required by the instant claims is not understood. There are some bright flashes in approximately the same places in the N=1 and N=2 images that are larger than what is seen in the “before” picture that presumable shows the carbon nanotubes. However, some bright spots in the N=1 and N=2 images appear to correspond to locations where nothing is present in the before image or for the largest spot in the N=1 and N=2 images, where multiple spots were visible in the original image and due to the larger size, might arise from separate spots in the initial image. The conclusory statements and lack of explanation as to the 

Claim Rejections - 35 USC § 112 – Written Description

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 – 17, 19, 25 and 27 – 33 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This written description rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed August 14, 2020 and those set forth herein.
The arguments presented mainly reiterate the contents of the declaration that was discussed in much greater detail above. While the examples in the specification 

Claim Rejections - 35 USC § 112 – New Matter

Claims 13 – 17, 19, 25 and 27 – 33 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This new matter rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed August 14, 2020 and those set forth herein.
Applicants traverse this rejection on the grounds that recitation lacking units from the specification of “the fluence may be at least 10 or tens mJ per pulse”, in light of the level of skill in the art, it is not reasonable to conclude that this does not support an open-ended limitation. Even with no units, “at least” leaves an open upper limit no matter the units used. Lower limits are specifically disclosed in each of the specific examples given and are sufficient for establishing a lower limit in combination with an open upper limit. Less than 10 ns as in claim 33 is clearly supported ¶¶ [17] and [48]. Laser irradiation devices commonly use a single wavelength and that the use of 
These arguments are unpersuasive. While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure. An amendment to correct an obvious error does not constitute new matter where one skilled in the art would not only recognize the existence of the error in the specification, but also recognize the appropriate correction. In re Oda, 443 F.2d 1200, 170 USPQ 268 (CCPA 1971). MPEP 2163 A person of ordinary skill in the art may readily recognize that an error is present in the incomplete units for fluence, but the appropriate correction would not be. It is also would not be obvious given the lack of units as to how this phrase relates to the specific values with appropriate units set forth elsewhere in the specification. Given that the fluence is affected by the energy (that is affected by the wavelength of the light) and the area over which the energy is delivered and the particular function required, the statements in the disclosure as filed do not provide sufficient support. As set forth on p 7 of the August 14, 2020 Office Action, the specific values used for the particular structures in the examples are insufficient to support the claim limitations as the claims are much broader and encompass methods using any carbon based nano- or micro-particles comprising any or a combination of graphene oxide, graphene, carbon nanotubes or carbon dots irradiated with any electromagnetic radiation. 

Claim 28 was rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) new matter rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed August 14, 2020 and those set forth herein.
Applicants traverse this rejection on the grounds that figure 4 and ¶ [0106] demonstrate more than one bubble from a single particle as generation of a single bubble for more than 90% of particles followed by generation of a single bubble for more than 90% of particles much include more than one bubble from a single particle. The declaration provides additional evidence of forming more than one bubble from a single particles. In view of these teachings, one of ordinary skill in the art would conclude that claim 28 is reasonably supported and would be understood by one skilled in the art on the basis of the at least implicit descriptions discussed above.
These arguments are unpersuasive. The claim language that was rejected as new matter was increasing of the fluence of multiple pulses to generate multiple bubbles from the same particle and not that such a function generally can be attained for the disclosed particles. Figure 4 is stated to teach how to determine the fluence necessary to generate multiple bubbles, not that such a scheme would be used in the claimed method that requires multiple bubble formation to occur in a biological system and that subsequent pulses have a higher fluence. The conditions in the declaration make no reference to altered fluence of subsequent pulses and therefore could not support such 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13, 14, 16, 17, 19, 25, 27, 29, 30 and 31 were rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (J Biomed Optics, 2013; Zhang-2013) in view of Chang et al. (Langmuir, 2009). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed August 14, 2020 and those set forth herein.
Applicants traverse this rejection on the grounds that laser intensity is further restricted to 20 mJ/cm2 for preserving safety during photoacoustic imaging and under these conditions, vapor bubbles according to the instant invention cannot be generated. According to claim 13, efficient hearing with limited diffusion of heat to prevent damage to surrounding parts of the object. The recited particles of the current claims combined with a fluence of at least 20 mJ/cm2 results in the new and unexpected result of generating more than one bubble from a single particle with the high melting point being crucial for the claimed function. Traditional methods have not found particles that are sufficiently stable for such a function. Zhang is directed to photoacoustic imaging and provides no discussion of vapor bubble formation.
These arguments are unpersuasive. Claim 13 contains no limitations on the heating and/or diffusion of heat from the particles. A fluence of 20 mJ/cm2 touches or is otherwise so close to the claimed limitation that the claimed range is prima facie obvious. The declaration only provides conclusory statements and no evidence as to the criticality of that 20 mJ/cm2 fluence threshold. The combined teachings of Zhang-2013 and Chang et al. renders obvious particles as claimed the comprise graphene, illuminated with a fluence is sufficiently close to the claimed limitation that the person of ordinary skill in the art would reasonably assume the same effects to occur. As the .

Claims 13 – 17, 19, 25, 27 and 29 – 31 were rejected under 35 U.S.C. 103 as being unpatentable over Zhang-2013 and Chang et al. further in view of Wang et al. (J Mater Chem B, 2013). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed August 14, 2020 and those set forth herein.
Applicants do not present any specific arguments regarding Wang other than Wang fails to cure the deficiencies of Zhang-2013 and Chang discussed above.
These arguments are unpersuasive. Zhang-2013 and Chang are not deficient as alleged by Applicants so Wang need not remedy the alleged deficiencies.

Claim 28 was rejected under 35 U.S.C. 103 as being unpatentable over Zhang-2013, Chang et al. and optionally Wang et al. further in view of Asami et al. (US 2014/0005537). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed August 14, 2020 and those set forth herein.
Applicants do not present any specific arguments regarding Asami other than Wang fails to cure the deficiencies of Zhang-2013 and Chang discussed above.
.

Claims 32 and 33 were rejected under 35 U.S.C. 103 as being unpatentable over Zhang-2013, Chang et al. and optionally Wang et al. further in view of Kudryashov et al. (Proc of SPIE, 2006) and Galanzha et al. (J Biophoton, 2009). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed August 14, 2020 and those set forth herein.
Applicants indicate that claims 32 and 33 are patentable for the reasons discussed above and that Kudryashov et al. and Galanzha et al. relate to gold or magnetic nanoparticles. The declaration indicates that such materials are not sufficiently stable to generate more than one vapor bubble from the same particle. One skilled in the art would not have any reason to combine the teachings of Kudryashov et al. and Galanzha et al. with the carbon-based particles according to the current claims.
These arguments are unpersuasive. These references are cited for the use of fluences in the range of 270 – 500 mJ/cm2 in biological systems as required by the instant claims. "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference .... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413,425 (CCPA 1981). The rejection is not based on the use of the gold or magnetic nanoparticles disclosed by these references in the method of Zhang-2013 but rather that photoacoustic techniques can be carried out on biological systems such as individual 2, 3 J/cm2 (Kudryashov et al.) or 1 – 104 mJ/cm2 (Galanzha et al.), which are higher than the limits of Zhang-2013 for methods using whole animals. The conclusory statements in the declaration and the response do not establish that it would not have been obvious to optimize the laser fluence used as fluences higher than 20 mJ/cm2 are compatible with biological systems as disclosed by Kudryashov et al. and Galanzha et al.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532.  The examiner can normally be reached on M - F 8 am - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Nissa M Westerberg/Primary Examiner, Art Unit 1618